     Case 2:16-cv-07991-AB-JPR Document 134 Filed 11/05/18 Page 1 of 4 Page ID #:4196



 1
       GLANCY PRONGAY & MURRAY LLP
       Lionel Z. Glancy (#134180)
 2     Robert V. Prongay (#270796)
 3     Lesley F. Portnoy (#304851)
       1925 Century Park East, Suite 2100
 4     Los Angeles, CA 90067
 5     Telephone: (310) 201-9150
       Facsimile: (310) 432-1495
 6
       Email: lglancy@glancylaw.com
 7     rprongay@glancylaw.com
       lportnoy@glancylaw.com
 8
 9     Liaison Counsel for Lead Plaintiff and the Class
10
11
                              UNITED STATES DISTRICT COURT
12
13
                            CENTRAL DISTRICT OF CALIFORNIA

14
       NANCY SCHWARTZ, Individually and on                Civil No. 2:16-cv-07991-AB-JPR
15     Behalf of All Others Similarly Situated,
                                                          [PROPOSED] ORDER ON LEAD
16
                                      Plaintiff,          PLAINTIFF’S COUNSEL’S
17                                                        RENEWED MOTION FOR AN
                             v.                           AWARD OF ATTORNEYS’ FEES
18
                                                          AND EXPENSES
19     OPUS BANK, STEPHEN H. GORDON, and
       MICHAEL L. ALLISON,
20                                                        DATE: November 2, 2018
                                      Defendants.         TIME: 10:00 AM
21                                                        CTRM: Courtroom No. 7B
22                                                        JUDGE: Hon. André Birotte Jr.
23           Lead Plaintiff’s Counsel’s Renewed Motion for an Award of Attorneys’ Fees and
24     Expenses (“Fee Application”) duly came before the Court for a hearing on November 2,
25     2018. The Court has considered the Fee Application and all supporting and other related
26     materials, including the matters presented at the November 2, 2018 hearing. Due and
27     adequate notice having been given to the Class as required by the March 12, 2018
28     Preliminary Approval Order (Dkt. No. 90) and the Court’s Order dated August 23, 2018
       (Dkt. No. 124), and the Court having considered all papers and proceedings had herein
                                                   1
     Case 2:16-cv-07991-AB-JPR Document 134 Filed 11/05/18 Page 2 of 4 Page ID #:4197



 1     and otherwise being fully informed in the proceedings and good cause appearing
 2     therefor:
 3           NOW, THEREFORE, THE COURT FINDS, CONCLUDES AND ORDERS AS
 4     FOLLOWS:
 5     1.    This Order incorporates by reference the definitions in the Stipulation and
 6     Agreement of Settlement (the “Stipulation,” Dkt. No. 85-1) and all capitalized terms
 7     used, but not defined, herein shall have the same meanings as in the Stipulation.
 8     2.    This Court has jurisdiction over the subject matter of the Action and over all
 9     parties to the Action, including all members of the Class.
10
       3.    Notice of the Fee Application was directed to Class Members in a reasonable
11
       manner and complies with Rule 23(h)(1) of the Federal Rules of Civil Procedure, due
12
       process, and Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-
13
       4(a)(7), as amended by the Private Securities Litigation Reform Act of 1995.
14
       4.    Class Members have been given the opportunity to object to the Fee Application
15
       in compliance with Rule 23(h)(2) of the Federal Rules of Civil Procedure. The Court has
16
       received no objections.
17
           The Fee Application is hereby GRANTED.
18
           Lead Plaintiff’s Counsel are hereby awarded attorneys’ fees in the amount of%
19
       of the Settlement Fund, or $, and $ in reimbursement for Lead
20
       Plaintiff’s Counsel’s Litigation Expenses (which fees and expenses shall be paid to Lead
21
       Counsel from the Settlement Fund), which sums the Court finds to be fair and
22
       reasonable, plus interest earned at the same rate and for the same period as earned by the
23
       Settlement Fund.
24
       7.   Pursuant to paragraph 28 of the Stipulation, the fees and expenses awarded herein
25
       shall be paid to Lead Counsel within three (3) days after entry of this Order,
26
       notwithstanding the existence of or pendency of any appeal or collateral attack on the
27
       Settlement or any part thereof or on this Order, subject to Lead Counsel’s obligation to
28



                                                   2
     Case 2:16-cv-07991-AB-JPR Document 134 Filed 11/05/18 Page 3 of 4 Page ID #:4198



 1     repay all such amounts with interest pursuant to the terms and conditions set forth in
 2     paragraph 28 of the Stipulation.
 3     8.    In making this award of attorneys’ fees and reimbursement of expenses to be paid
 4     from the Settlement Fund, the Court has considered and found that:
 5           a.    the Settlement has created a fund of $17 million in cash that has been
 6           funded into an escrow account for the benefit of the Class pursuant to the terms of
 7           the Stipulation, and Class Members who submit acceptable Proof of Claim Forms
 8           will benefit from the Settlement that occurred because of the efforts of Lead
 9           Plaintiff’s Counsel;
10           b.    the fee sought by Lead Plaintiff’s Counsel has been reviewed and approved
11           as fair and reasonable by the Court-appointed Lead Plaintiff, a sophisticated
12           institutional investor that was substantially involved in all aspects of the
13           prosecution and resolution of the Action;
14
             c.    copies of the Notice were mailed to over 18,714 potential Class Members or
15
             their nominees stating that Lead Counsel would apply for attorneys’ fees in an
16
             amount not to exceed 25% of the Settlement Fund and reimbursement of
17
             Litigation Expenses in an amount not to exceed $100,000, plus interest earned at
18
             the same rate and for the same period as earned by the Settlement Fund;
19
             d.    no Class Member has objected to the Fee Application;
20
             e.    Lead Plaintiff’s Counsel has conducted the litigation and achieved the
21
             Settlement with skill, perseverance and diligent advocacy;
22
             f.    the Action involves complex factual and legal issues and was actively
23
             prosecuted;
24
             g.    had the Settlement not been achieved, there would remain a significant risk
25
             that Lead Plaintiff and the other members of the Class may have recovered less or
26
             nothing from Defendants;
27
28
             h.    Lead Plaintiff’s Counsel devoted over 2,377 hours, with a lodestar value of
             over $1,492,293.50, to the case; and

                                                    3
     Case 2:16-cv-07991-AB-JPR Document 134 Filed 11/05/18 Page 4 of 4 Page ID #:4199



 1           i.     the amount of attorneys’ fees awarded and Litigation Expenses to be
 2           reimbursed from the Settlement Fund are fair and reasonable and consistent with
 3           awards in similar cases.
 4     9.    Any appeal or any challenge affecting this Court’s approval of any attorneys’ fees
 5     or expenses shall in no way disturb or affect the finality of the Order and Final Judgment
 6     entered with respect to the Settlement.
 7     10.   Jurisdiction is hereby retained over the parties and the Class Members for all
 8     matters relating to this Action, including the administration, interpretation, effectuation
 9     or enforcement of the Settlement and this Order.
10     11.   In the event that the Settlement is terminated or the Effective Date of the
11     Settlement otherwise fails to occur, this Order shall be rendered null and void to the
12     extent provided by the Stipulation and shall be vacated in accordance with the terms of
13     the Stipulation.
14
       IT IS SO ORDERED.
15
16                November 5
       Dated: ________________________, 2018
17
18
19
20
                                                 _____
                                                     ________________________________
                                                 ____________________________________
                                                 HON. ANDRÉ BIROTTE JR.
21
                                                 UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28



                                                     4
